Exhibit 24(b)(8.100) SECOND AMENDMENT TO FUNDS PARTICIPATION AGREEMENT This second amendment dated as of November 1, 2015 by and between Voya Retirement Insurance and Annuity Company (formerly, ING Life Insurance and Annuity), (the “Company”), and Goldman Sachs Trust (the “Fund”) and Goldman, Sachs & Co. (the “Distributor”), is made to the Participation Agreement dated October 1, 2000, as amended (the “Agreement”). Terms defined in the Agreement are used herein as therein defined. WHEREAS, the trust will be offering a new share class, Class R6, for certain Funds within the trust; and WHEREAS, Class R6 Shares are sold at net asset value without a sales charge and are available only to Section 401(k) plans, Section 403(b) plans, Section 457, profit sharing plans, money purchase pension plans, tax-sheltered annuity plans, defined benefit pension plans, non-qualified deferred compensation plans and non-qualified pension plans or other employee benefit plans (including health savings accounts) or SIMPLE plans that are sponsored by one or more employers (including governmental or church employers) or employee organizations (“Employee Benefit Plans”): and WHEREAS, such an Employee Benefit Plans must purchase Class R6 Shares through a plan level or omnibus account; WHEREAS, the Company, is an insurance company that issues annuity contracts to and/or provides various recordkeeping and other administrative services to, certain contract owners and participants under the Agreement; and WHEREAS, WHEREAS, certain of such contract owners and participants may invest in the Funds indirectly through annuity contracts and funding agreements issued by the Company (the “Contracts”); and WHEREAS, the Company has established and may establish in the future separate accounts for all of its annuity contracts and funding agreements (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and WHEREAS, the parties wish to make Class R6 shares available under the Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. To the extent any provision of the Agreement or Schedule thereto makes reference to share classes available for sale, that provision is hereby amended to include share class R6 as an available share class for eligible Contract owners/participants in which such share class is offered as an investment option through an Employee Benefit Plan.
